Title: [10th of November 1775]
From: Adams, John
To: 


      On the 10th of November 1775 Congress resolved that two Battalions of Marines be raised, consisting of one Colonel, two Lieutenant Colonels, two Majors, and other Officers as usual in other regiments; that they consist of an equal Number of privates with other Battalions; that particular care be taken, that no Person be appointed to Officers, or inlisted into said Battalions, but such as are good Seamen or so acquainted with maritime Affairs, as to be able to serve to Advantage by Sea when required: that they be inlisted and commissioned to serve for and during the present War between Great Britain and the Colonies, unless dismissed by order of Congress; that they be distinguished by the names of the first and second Battalions of American Marines, and that they be considered as part of the number which the Continental Army before Boston is ordered to consist of. Ordered that a Copy of the above, be transmitted to the General.
     